Name: Commission Regulation (EEC) No 3055/91 of 18 October 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 10. 91 Official Journal of the European Communities No L 289/13 COMMISSION REGULATION (EEC) No 3055/91 of 18 October 1991 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) .(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 002 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended "by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108. No L 289/14 Official Journal of the European Communities 19. 10. 91 ANNEX I LOTS A, B and C 1 . Operation Nos ('): 752 to 759/91 2. Programme : 1991 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 i wfp) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex 1 1 6. Product to be mobilized : vitaminized skimmed-milk powder skimmed-milk powder : operation No 758/91 7. Characteristics and quality of the goods (3): Action No 758/91 (2)(3) see OJ No C 1 14, 29 . 4. 1991 , p. 3  4, (under B.l ) and OJ No C 1 14, 29. 4. 1991 , p. 1 . (under A.l .) 8 . Total quantity : 2 002 tonnes (150 tonnes of skimmed-milk powder, 1 852 tonnes of vitaminized skim ­ med-milk powder) 9 . Number of lots : 3 (Lot A : 1 500 tonnes ; Lot B : 332 tonnes ; Lot C : 170 tonnes) 10. Packaging and marking : 25 kg see OJ No C 114, 29. 4. 1991 , p. 4 (under B.2. and B.3.) and p. 1 and 3 (under A.2. and A.3.) Markings in English (in letters at least 2,5 cm high) Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured, and the vitamins incorporated, after the award of the tender The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : operation No 758/91 : Zanzibar or Dar-es-Salaam 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 8  17. 12. 1991 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4. 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 11 . 1991 ; (b) period for making the goods available at the port of shipment : 17 to 27. 12. 1991 (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 12. 1991 ; (b) period for making the goods available at the port of shipment : 27. 12. 1991  7. 1 . 1992 (c) dealine for the supply :  22. Amount of tendering security : ECU per 20 tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi, 200 B-1049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (^ : Refund applicable 28. 9. 1991 , fixed by Commission Regulation (EEC) No 2841 /91 (OJ No L 272, 28 . 9 . 1991 , p. 27.) 19. 10. 91 Official Journal of the European Communities No L 289/15 Notes : (') The operation number is to be quoted in all correspondence. (2) Analysis certificate must be issued by the authorities of the country of origin and must state that the product is suitable for human consumption. (3) The successful tenderer shall deliver to the recipient a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactiviy certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tenderering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 2.5 of this Annex. No L 289/16 Official Journal of the European Communities 19 . 10. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 500 840 WFP Brazil Action No 752/91 / Brazil 0273201 / Supplied by the World Food Programme / Fortaleza 360 300 WFP WFP Brazil Paraguay Action No 753/91 / Brazil 0273201 / Supplied by the World Food Programme / Cabedelo Action No 754/91 / Paraguay 0237602 / Supplied by the World Food Programme / Asuncion B 332 180 WFP Mauritius Action No 755/91 / Mauritius 0051103 / Supplied by the World Food Programme / Port Louis 71 WFP Senegal Action No 756/91 / Senegal 0263001 / Supplied by the World Food Programme / Dakar 81 WFP Senegal Action No 757/91 / Senegal 0263001 / Supplied by the World Food Programme / Dakar C 170 150 WFP Tanzania Action No 758/91 / Tanzania 0229802 / Supplied by the World Food Programme / Zanzibar 20 WFP Comores Action No 759/91 / Comores 0254502 / Supplied by the World Food Programme / Moroni